             Case 4:20-cv-03254-HSG Document 37 Filed 12/17/20 Page 1 of 4




     DAN SIEGEL, SBN 56400
 1
     EMILYROSE JOHNS, SBN 294319
 2   ANDREW CHAN KIM, SBN 315331
     SIEGEL, YEE, BRUNNER & MEHTA
 3   475 14th Street, Suite 500
     Oakland, California 94612
 4
     Telephone: (510) 839-1200
 5   Facsimile: (510) 444-6698
     Email: danmsiegel@gmail.com;
 6   emilyrose@siegelyee.com;
     chankim@siegelyee.com
 7
 8   Attorneys for Plaintiff
     CENIOUS BREWSTER
 9
10                             UNITED STATES DISTRICT COURT
11
                          NORTHERN DISTRICT OF CALIFORNIA
12
                                    OAKLAND DIVISION
13
14                                                 )
     CENIOUS BREWSTER,                             )   Case No.: 4:20-cv-03254-HSG
15                                                 )
16         Plaintiff,                              )   STIPULATION AND ORDER
                                                   )   MODIFYING THE COURT’S
17         vs.                                     )   SCHEDULING ORDER (ECF No. 29)
                                                   )
18   CITY AND COUNTY OF SAN                        )   Hon. Haywood S. Gilliam, Jr.
19   FRANCISCO, STEPHEN TILTON,                    )
     JAMES M. SHANNON, DANIEL T.                   )
20   MILLS, DANNY NGUYEN, MIGUEL                   )
     PRADO, and JORDAN SENG,                       )
21                                                 )
22         Defendants.                             )
                                                   )
23                                                 )
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and Order - 1
              Case 4:20-cv-03254-HSG Document 37 Filed 12/17/20 Page 2 of 4




 1          On September 30, 2020, the Court set a scheduling order in this matter. (ECF
 2   No. 29.) The scheduling order allowed the parties five months to conduct fact
 3   discovery. The parties have been conducting fact discovery, but the parties believe that
 4   more time to conduct fact discovery is necessary. Although the parties have been
 5   diligent, the limitations of COVID, including the current spike, have impacted the
 6   parties’ efforts.
 7          Defendants are working to produce documents that are necessary for plaintiffs’
 8   counsel to prepare plaintiff for his deposition. Due to plaintiff’s incarceration and the
 9   COVID-related restriction on in-person, contact visits, it takes additional time to
10   prepare plaintiff for his deposition. While defendants are working to provide plaintiff
11   the necessary documents, the holidays have strained defendants’ resources, as some of
12   the documents requested require technical assistance from employees who are out of
13   the office. Finally, the deposition schedule for defendant deputies is similarly strained
14   by their vacation schedule, and the soonest they are available to sit for deposition is
15   January 20, 2021.
16          The parties have not previously sought a modification to the case management
17   schedule. The parties’ proposal would modify only the parties’ deadlines and does not
18   seek to modify any deadline for dispositive motions or trial.
19          The parties submit the following stipulation seeking modification of the Court’s
20   scheduling order as follows:
21                Event                       Current Date                Proposed Date
22        Amended Pleadings                11/20/2020                      No change
23      Close of Fact Discovery             2/26/2021                      4/30/2021
24         Opening Reports                  3/19/2021                      5/14/2021
25         Rebuttal Reports                  4/2/2021                      5/28/2021
26
      Close of Expert Discovery             4/23/2021                       7/2/2021
27
            Motion Hearing                  6/17/2021                      No change
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and Order - 2
             Case 4:20-cv-03254-HSG Document 37 Filed 12/17/20 Page 3 of 4




 1       Pretrial Conference      9/21/2021 at 3:00 p.m.               No change
 2            Jury Trial          10/4/2021 at 8:30 a.m.               No change
 3
 4
 5
 6                                                 Respectfully submitted,

 7         Dated: December 16, 2020
 8                                                 SIEGEL, YEE, BRUNNER & MEHTA
 9
                                                   By: _/s/Andrew Chan Kim______
10                                                    Andrew Chan Kim
11                                                 Attorneys for Plaintiff
12                                                 CENIOUS BREWSTER

13         Dated: December 16, 2020
14                                                 DENNIS J. HERRERA
15                                                 City Attorney
                                                   MEREDITH B. OSBORN
16                                                 Chief Trial Deputy
                                                   SHEILA JOHNSON
17                                                 Deputy City Attorney
18
                                                   By: _**/s/Sheila Johnson_____
19                                                    SHEILA JOHNSON
20                                                 Attorneys for Defendant
21                                                 CITY AND COUNTY OF SAN
                                                   FRANCISCO
22
                                                   **Pursuant to Civil L.R. 5-1(i)(3), the
23                                                 electronic signatory has obtained
                                                   approval from this signatory.
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and [Proposed] Order - 3
             Case 4:20-cv-03254-HSG Document 37 Filed 12/17/20 Page 4 of 4




 1                                     ORDER
 2         Pursuant to the parties’ agreement and good cause showing, the joint
 3   stipulation is granted. The case management schedule is modified as follows:
 4                             Event                      Date
 5                      Amended Pleadings               11/20/2020
 6                    Close of Fact Discovery            4/30/2021
 7                       Opening Reports                 5/14/2021
 8                       Rebuttal Reports                5/28/2021
 9
                     Close of Expert Discovery            7/2/2021
10
                          Motion Hearing                 6/17/2021
11
                        Pretrial Conference        9/21/2021 at 3:00 p.m.
12
                             Jury Trial            10/4/2021 at 8:30 a.m.
13
14
15
16
17   Dated: 12/17/2020                        ___________________________
18                                            Haywood S. Gilliam, Jr.
                                              United States District Judge
19
20
21
22
23
24
25
26
27
28



     Brewster v. CCSF, et al., 4:20-cv-03254-HSG
     Joint Stipulation and Order - 4
